Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 39, 41-42, and 45-69 are pending as of the response and amendments filed on 1/24/22. Claims 1-38, 40, and 43-44 have been canceled. 
The rejection under 35 USC 112(a) is withdrawn in consideration of the amendments to the claims. 
Claims 39, 41-42, and 45-69 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the compounds recited in the instantly claimed method of treating cancer are not taught or suggested by the prior art. Li et. al., WO 2016164675 A1 (publ 10/13/2016) represents the closest prior art. Li teaches quinazoline compounds having activity as inhibitors of the KRAS G12C mutant protein, and while the compounds share some structural similarities with compounds of the instant claims, Li doesn’t explicitly teach the specific indazole or indole groups attached to the quinazoline ring of the instant claims, with the specific methyl and/or cyclopentyl substituents. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. This compound is structurally quite similar to the compounds of the instant claims, differing by the lack of the additional group substituent on the indazole ring (methyl or cyclopentyl) required for the instant claims. Compounds of the instant claims, shown below, showed improved binding activity to the target G12C mutant KRAS protein of more than 80%, compared to the compound of Li shown above, which had binding activity of 71%: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. The improved binding activity of the claimed compounds is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statements
The IDS filed on 1/24/22 have been considered. 

Conclusion
Claims 39, 41-42, and 45-69 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627